 Case 3:19-cv-01662-BEN-JLB Document 1-3 Filed 09/01/19 PageID.19 Page 1 of 2



     Alan Alexander Beck
1    Law Office of Alan Beck
2    2692 Harcourt Drive
     San Diego, CA 92123
3    (619) 905-9105
     CA Bar No. 276646
4    Alan.alexander.beck@gmail.com
5
     Stephen D. Stamboulieh
6    Stamboulieh Law, PLLC
     P.O. Box 4008
7    Madison, MS 39130
     (601) 852-3440
8    stephen@sdslaw.us
     MS Bar No. 102784
9
     * Pro Hac Vice Paperwork Forthcoming
10
     Attorneys for Plaintiffs
11   RUSSELL FOUTS and TAN MIGUEL TOLENTINO
12
                            IN THE UNITED STATES DISTRICT COURT
13                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA

14   RUSSELL FOUTS and TAN MIGUEL              )
     TOLENTINO                                 )
15                                             )
                                               )
16
     Plaintiffs,                               )
17                                             )                    '19CV1662 LAB KSC
                                                   Civil Action No. _______________
     v.                                        )
18                                             )
     XAVIER BECERRA, in his                    )
19   Official Capacity as the Attorney General )
     of the State of California,               )
20
                                               )
21                                             )
                                               )
22                                             )
     Defendant.                                )
23   ____________________________________)
24

25

26
27
                                             Exhibit "A"
28

     DECLARATION OF RUSSEL FOUTS
 Case 3:19-cv-01662-BEN-JLB Document 1-3 Filed 09/01/19 PageID.20 Page 2 of 2




1                                     DECLARATION OF RUSSEL FOUTS

2

3       COMES NOW, Russell Fouts, and states as follows:

4
        1. I am an adult male resident of the State of California and reside in San Diego County and am
5
     competent to testify as to matters set forth in this declaration.
6
        2. I am a citizen of the United States of America.
7
        3. I have never been convicted of a felony or a misdemeanor crime of domestic violence and I
8    am not prohibited from owning firearms either at the state or federal level.
9       4. I have also not been deemed by any mental health professionals to have a mental illness or

10   otherwise have mental health issues.
        5. I want to purchase, own, possess and carry the same type of baton/billy that policemen are
11
     usually issued and an expandable baton for self-defense both in my home and outside my home.
12
        6. One of the reasons I wish to purchase, own, possess and carry a billy is that they are less
13
     dangerous than a handgun and I would rather use the smallest amount of force necessary to repel an
14   attack rather than use lethal force when lethal force may not be the best option.
15      7. Because California law bans these devices, I have not purchased one because I do not want to
16   break the law and because I do not want to be prosecuted for violations of California law. If California
     law were to be amended to allow for the purchase of billies, I would purchase one.
17

18
     FURTHER, DECLARANT SAYETH NAUGHT.
19
            I certify under penalty of perjury that the foregoing is true and correct.
20
     Executed on August ____, 2019 in San Diego, California.
21

22                                          __________________________
                                            Russell Fouts
23

24

25

26
27

28

                                                         -2-
     DECLARATION OF RUSSELL FOUTS
